Exhibit (10.1)

ALLIANT ENERGY CORPORATION
INTERSTATE POWER AND LIGHT COMPANY
WISCONSIN POWER AND LIGHT COMPANY

Summary of Compensation and Benefits for
Non-Employee Directors
Effective January 1, 2006

                Effective January 1, 2006, the compensation for non-employee
members of the Board of Directors (the “Board”) of Alliant Energy Corporation,
Interstate Power and Light Company and Wisconsin Power and Light Company will be
as follows:

                Non-employee members of the Board will be entitled to receive
the following annual retainers, as applicable:

  • $100,000 for each non-employee director;

  • $20,000 for the Lead Independent Director of the Board;

  • $10,000 for the Chairperson of the Audit Committee of the Board;

  • $3,500 for each member of the Audit Committee of the Board other than the
Chairperson; and

  • $5,000 for the Chairperson of each of the Compensation and Personnel
Committee, the Nominating and Governance Committee, and the Nuclear, Health and
Safety Committee of the Board.


Payments of all retainers shall be in cash and shall be pro-rated for retiring
directors and for those directors whose terms shall expire at the Annual Meeting
of Shareholders, with the balance of any annual retainer amounts being paid
following such director’s re-election at the Annual Meeting of Shareholders.

                Each director may, and is encouraged to, voluntarily elect an
amount of any of the cash compensation retainers to purchase common stock of
Alliant Energy Corporation under the Shareowner Direct Plan or to have an amount
be deferred in the Director’s Deferred Compensation Plan Stock Account.

                Alliant Energy Corporation maintains a Director’s Charitable
Award Program for directors who were elected or appointed to the Board on or
prior to January 1, 2005. Under the Program, when a director dies, Alliant
Energy Corporation will donate a total of $500,000 to one qualified charitable
organization or divide that amount among a maximum of five qualified charitable
organizations selected by the individual director. All deductions for charitable
contributions are taken by Alliant Energy Corporation, and the donations are
funded by Alliant Energy Corporation through life insurance policies on the
directors.